 

Exhibit 10.7

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into effective
March 8, 2018 (the “Effective Date”), by and between Curt Smith (the
“Executive”) and Austin EV, Inc., a Texas corporation (the “Company”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

 

1. Position and Duties.

 

1.1 Position. During the Employment Term, the Executive shall serve as the Chief
Financial Officer of the Company, reporting to the Company’s Chief Executive
Officer (the “CEO”). In such position, the Executive shall have such duties,
authority, and responsibility as shall be determined from time to time by the
CEO, which duties, authority, and responsibility are consistent with the
Executive’s position. The Executive shall, if requested, also serve as an
officer or director of any affiliate of the Company for no additional
compensation.

 

1.2 Duties. During the Employment Term, the Executive shall devote full time and
attention to the performance of the Executive’s duties hereunder.

 

2. Place of Performance. The principal place of Executive’s employment shall be
an office in Travis County Texas; provided that, the Executive may be required
to travel on Company business during the Employment Term.

 

3. Compensation.

 

3.1 Base Salary. The Company shall pay the Executive a base salary of US$200,000
per annum (gross salary) in periodic installments in accordance with the
Company’s customary payroll practices and applicable wage payment laws, but no
less frequently than monthly. Thereafter, the Executive’s base salary will be
reviewed at least annually by the CEO and the CEO may, but shall not be required
to, increase the base salary during the Employment Term.

 

Annual Bonus.

 

(a) For each calendar year of the Employment Term, the Executive shall be
eligible to receive an annual bonus (the “Annual Bonus” - 25% of Annual Salary).
However, the decision to provide any Annual Bonus and the amount and terms of
any Annual Bonus shall be in the sole and absolute discretion of the CEO, based
on agreed upon milestones.

 

 

 

 

(b) The Annual Bonus, if any, will be paid within two and a half (2 1/2) months
after the end of the applicable calendar year.

 

(c) Except as otherwise provided in Section 4, (i) the Annual Bonus will be
subject to the terms of any Company annual bonus plan under which it is granted
and (ii) in order to be eligible to receive an Annual Bonus, the Executive must
be employed by the Company on the last day of the applicable calendar year.

 

3.2 Equity Awards. During the Employment Term, the Executive shall be eligible
to participate in the Company’s 2017 Long Term Incentive Plan (“LTIP”) or any
successor plan, subject to the terms of the LTIP or successor plan, as
determined by the Board or any compensation committee of the Board, in either
case in its discretion. Notwithstanding the generality of the foregoing, in
consideration of Executive entering into this Agreement and as an inducement to
join the Company, the Company will, as soon as practicable following the
Effective Date grant to Executive nonqualified options to acquire 400,000 shares
of the Company’s Common Stock (“Option Shares”) with an exercise price of
$0.6667 per common share (which the Company represents is “fair market value”
under Section 409A) as an award under the LTIP. Award will vest over 3 years
equal installments of 6-month cliffs.

 

3.3 Fringe Benefits and Perquisites. During the Employment Term, the Executive
shall be entitled to fringe benefits and perquisites consistent with the
practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.

 

3.4 Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.

 

3.5 Vacation; Paid Time-Off. During the Employment Term, the Executive will be
entitled to paid vacation on a basis that is at least as favorable as that
provided to other similarly situated executives of the Company. The Executive
shall receive other paid time-off in accordance with the Company’s policies for
executive officers as such policies may exist from time to time.

 

3.6 Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

 

 2 

 

 

3.7 Indemnification.

 

(a) In the event that the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director, officer, member, employee, or agent of
the Company, or any affiliate of the Company, or is or was serving at the
request of the Company as a director, officer, member, employee, or agent of
another corporation or a partnership, joint venture, trust, or other enterprise,
the Executive shall be indemnified and held harmless by the Company to the
maximum extent permitted under applicable law and the Company’s bylaws from and
against any liabilities, costs, claims, and expenses, including all costs and
expenses incurred in defense of any Proceeding (including attorneys’ fees).
Costs and expenses incurred by the Executive in defense of such Proceeding
(including attorneys’ fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount, and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
the Executive to repay the amounts so paid if it shall ultimately be determined
that the Executive is not entitled to be indemnified by the Company under this
Agreement. Executive shall also be covered under the Company’s directors and
officer’s liability insurance policies, when, as and if such policies are
obtained by the Company.

 

4. Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least ninety (90) days’
advance written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 4 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

4.1 Expiration of the Term, for Cause or Without Good Reason.

 

(a) The Executive’s employment hereunder may be terminated upon either party’s
failure to renew the Agreement by the Company for Cause or by the Company or the
Executive without Good Reason. If the Executive’s employment is terminated upon
either party’s failure to renew the Agreement, by the Company for Cause or by
the Executive without Good Reason, the Executive shall be entitled to receive:

 

(i) any accrued but unpaid Base Salary (including any Owed Base Salary) and
accrued but unused vacation which shall be paid on the pay date immediately
following the Termination Date (as defined below) in accordance with the
Company’s customary payroll procedures;

 

 3 

 

 

(ii) any earned but unpaid Annual Bonus with respect to any completed calendar
year immediately preceding the Termination Date, which shall be paid on the
otherwise applicable payment date, except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement as
mutually agreed to by the parties; provided that, if the Executive’s employment
is terminated by the Company for Cause, then any such accrued but unpaid Annual
Bonus shall be forfeited;

 

(iii) reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

(iv) such employee benefits (including equity compensation), if any, to which
the Executive may be entitled under the Company’s employee benefit plans as of
the Termination Date; provided that, in no event shall the Executive be entitled
to any payments in the nature of severance or termination payments except as
specifically provided herein.

 

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

 

(b) For purposes of this Agreement, “Cause” shall mean:

 

(i) the Executive’s failure to comply with any valid and legal directive of the
Board;

 

(ii) the Executive’s engagement in dishonesty, illegal conduct, or gross
misconduct, which is, in each case, materially injurious to the Company or its
affiliates;

 

(iii) the Executive’s embezzlement, misappropriation, or fraud, whether or not
related to the Executive’s employment with the Company;

 

(iv) the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude, if such felony or other
crime is work-related, materially impairs the Executive’s ability to perform
services for the Company or results in material reputational or financial harm
to the Company or its affiliates;

 

(v) the Executive’s willful unauthorized disclosure of Confidential Information
(as defined below);

 

(vi) the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the Company;
or

 

 4 

 

 

(vii) any material failure by the Executive to comply with the Company’s written
policies or rules, as they may be in effect from time to time during the
Employment Term, if such failure causes material reputational or financial harm
to the Company.

 

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that the Executive has engaged in the conduct described in any of
(i)-(ix) above. Except for a failure, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have 30 calendar
days from the delivery of written notice by the Company within which to cure any
acts constituting Cause; provided however, that, if the Company reasonably
expects irreparable injury from a delay of 30 calendar days, the Company may
give the Executive notice of such shorter period within which to cure as the
Board determines is reasonable under the circumstances, which may include the
termination of the Executive’s employment without notice and with immediate
effect. The Company may place the Executive on paid leave for up to 30 days
while it is determining whether there is a basis to terminate the Executive’s
employment for Cause. Any such action by the Company will not constitute Good
Reason.

 

(c) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

(i) a material reduction in the Executive’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;

 

(ii) a relocation of the Executive’s principal place of employment by more than
fifty (50) miles;

 

(iii) any material breach by the Company of any material provision of this
Agreement;

 

(iv) the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law; or

 

 5 

 

 

(v) a material, adverse change in the Executive’s authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a private company, and capitalization as of the date
of this Agreement;

 

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 30 days of the initial
existence of such grounds and the Company has had at least 30 days from the date
on which such notice is provided to cure such circumstances. If the Executive
does not terminate his employment for Good Reason within 30 days after the
expiration of the Company’s cure period, then the Executive will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.

 

4.2 Without Cause or for Good Reason. The Employment Term and the Executive’s
employment hereunder may be terminated by the Executive for Good Reason or by
the Company without Cause. In the event of such termination, the Executive shall
be entitled to receive the Accrued Amounts and subject to the Executive’s
compliance with Section 5, Section 6, Section 7, and Section 8 of this Agreement
and his execution of a release of claims in favor of the Company, its affiliates
and their respective officers and directors in a form provided by the Company
(the “Release”) and such Release becoming effective within 30 days following the
Termination Date (such 30-day period, the “Release Execution Period”), the
Executive shall be entitled to receive the following:

 

(a) continued Base Salary (without giving effect to any reduction in Base Salary
that gives rise to a resignation for Good Reason) for one year following the
Termination Date in an aggregate amount equal to Fifty Percent (50%) times the
Executive’s Base Salary for the year in which the Termination Date occurs, which
sum shall be paid in equal installment payments payable in accordance with the
Company’s normal payroll practices, but no less frequently than monthly, which
shall begin within 30 days following the Termination Date; provided that, the
first installment payment shall include all amounts that would otherwise have
been paid to the Executive during the period beginning on the Termination Date
and ending on the first payment date if no delay had been imposed;

 

(b) If the Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Executive for the difference between the monthly
COBRA premium paid by the Executive for himself and his dependents and the
monthly premium amount paid by similarly situated active executives. Such
reimbursement shall be paid to the Executive on the fifteenth (15th) day of the
month immediately following the month in which the Executive timely remits the
premium payment. The Executive shall be eligible to receive such reimbursement
until the earliest of: (i) the twelve-month anniversary of the Termination Date;
(ii) the date the Executive is no longer eligible to receive COBRA continuation
coverage; and (iii) the date on which the Executive becomes eligible to receive
substantially similar coverage from another employer or other source.
Notwithstanding the foregoing, if the Company’s making payments under this
Section 4.2(b) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act (the “ACA”), or result in
the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder), the parties agree to reform this Section
4.2(b) in a manner as is necessary to comply with the ACA.

 

 6 

 

 

(c) The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the LTIP and the applicable award agreements.

 

4.3 Death or Disability.

 

(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.

 

(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts and no other compensation shall be payable to the
Executive (or the Executive’s estate and/or beneficiaries, as the case may be);
except that in the event of Executive’s death or Disability, with respect to
Executive’s vested options upon the date of death or Disability, Executive’s
estate and/or beneficiaries will have one (1) year from the Termination Date to
exercise such vested options. Notwithstanding any other provision contained
herein, all payments made in connection with the Executive’s Disability shall be
provided in a manner which is consistent with federal and state law.

 

(c) For purposes of this Agreement, “Disability” shall mean the Executive is
entitled to receive long-term disability benefits under the Company’s long-term
disability plan, or if there is no such plan, the Executive’s inability, due to
physical or mental incapacity, to perform the essential functions of his job,
with or without reasonable accommodation, for one hundred twenty (120)
consecutive days; provided however, in the event that the Company temporarily
replaces the Executive, or transfers the Executive’s duties or responsibilities
to another individual on account of the Executive’s inability to perform such
duties due to a mental or physical incapacity which is, or is reasonably
expected to become, a Disability, then the Executive’s employment shall not be
deemed terminated by the Company and the Executive shall not be able to resign
with Good Reason as a result thereof. Any question as to the existence of the
Executive’s Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and the Company. If the Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for all purposes of this
Agreement.

 

 7 

 

 

4.4 Change in Control Termination.

 

(a) Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive’s death or
Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive’s compliance with Section 5, Section 6, Section 7 and
Section 8 of this Agreement and his execution of a Release which becomes
effective within 30 days following the Termination Date, the Executive shall be
entitled to receive the following:

 

(i) a lump sum payment equal to Fifty Percent (50%) of the Executive’s Base
Salary (without giving effect to any reduction in Base Salary that gave rise to
a resignation for Good Reason) for the year in which the Termination Date
occurs, which shall be paid within sixty (60) days following the Termination
Date.

 

(ii) If the Executive timely and properly elects health continuation coverage
under COBRA, the Executive shall be entitled to receive COBRA reimbursements as
set forth in Section 5.2(b).

 

(b) For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following after the Effective Date:

 

(i) one person (or more than one person acting as a group) acquires ownership of
stock of the Parent that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
20% of the total fair market value or total voting power of the Parent’s stock
and acquires additional stock;

 

(ii) a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

 

(iii) the sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A.

 

 8 

 

 

4.5 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 25. The Notice of
Termination shall specify:

 

(a) The termination provision of this Agreement relied upon;

 

(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and

 

(c) The applicable Termination Date.

 

4.6 Termination Date. The Executive’s “Termination Date” shall be:

 

(a) If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

 

(b) If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

(c) If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

 

(d) If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 30 days following the date on which the Notice of Termination is delivered;

 

(e) If the Executive resigns without Good Reason, the date specified in the
Notice of Termination, which shall be no less than thirty (30) days following
the date on which the Notice of Termination is delivered; provided that in the
event of the Executive’s resignation without Good Reason, the Company may waive
all or any part of the 30-day notice period for no consideration by giving
written notice to the Executive and for all purposes of this Agreement, the
Executive’s Termination Date shall be the date determined by the Company;

 

(f) If the Executive terminates his employment hereunder with Good Reason, the
date specified in the Executive’s Notice of Termination, which shall be no less
than thirty (30) days following the expiration of the Company’s cure period; and

 

 9 

 

 

(g) If the Executive’s employment hereunder terminates because either party
provides notice of non-renewal, the Renewal Date immediately following the date
on which the applicable party delivers notice of non-renewal.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

4.7 Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned upon the Termination Date from all positions that the Executive holds
as an officer or member of the Board (or a committee thereof) or of the Company
or any of its affiliates.

 

4.8 Section 280G.

 

(a) If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Code and would, but for this Section
5.9, be subject to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then such 280G Payments shall be reduced in a manner determined
by the Company (by the minimum possible amounts) that is consistent with the
requirements of Section 409A until no amount payable to the Executive will be
subject to the Excise Tax. If two economically equivalent amounts are subject to
reduction but are payable at different times, the amounts shall be reduced (but
not below zero) on a pro rata basis.

 

(b) All calculations and determinations under this Section 5.9 shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.9, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.9. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.

 

5. Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate no less than his Base Salary
converted to an hourly rate as of his Termination Date.

 

 10 

 

 

6. Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

 

6.1 Confidential Information Defined.

 

(a) Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product or service plans, designs,
styles, models, ideas, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, client
lists, manufacturing information, factory lists, distributor lists, and buyer
lists of the Company, the Parent, their respective affiliates, or their
respective businesses or any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to the Company or the Parent in confidence.

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company
(including employment with the Company and its predecessors for periods prior to
the Effective Date) as if the Company furnished the same Confidential
Information to the Executive in the first instance. Confidential Information
shall not include information that is (i) generally available to and known by
the public or in the industry at the time of disclosure to the Executive or (ii)
is part of the Executive’s general skill and knowledge; provided that, such
disclosure is through no direct or indirect fault of the Executive or person(s)
acting on the Executive’s behalf.

 

 11 

 

 

(b) Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of electric vehicle-related products and services. The Executive
understands and acknowledges that as a result of these efforts, the Company has
created, and continues to use and create Confidential Information. This
Confidential Information provides the Company with a competitive advantage over
others in the marketplace.

 

(c) Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Executive
shall promptly provide written notice of any such order to the Board, unless
such notice is prohibited by law.

 

(d) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:

 

(i) The Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:

 

(A) is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

 12 

 

 

(B) is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

 

(ii) If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive:

 

(A) files any document containing trade secrets under seal; and

 

(B) does not disclose trade secrets, except pursuant to court order.

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he began employment with the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.

 

7. Restrictive Covenants.

 

7.1 Acknowledgement. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the services he
provides to the Company are unique, special, or extraordinary and are
fundamental to the Company’s business.

 

The Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

 

7.2 Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the twelve (12) months following
the termination of the Employment Term, to run consecutively, beginning on the
earlier of the (i) beginning of any notice period required by Section 5 or (ii)
the last day of the Executive’s employment with the Company, for any reason or
no reason and whether employment is terminated at the option of the Executive or
the Company, the Executive agrees and covenants not to engage in any Prohibited
Activity, within or directed to customers within the United States of America or
within or directed to customers in any country in which the Company provides or
has provided services within the 12 months prior to expiration or termination of
the Employment Term, which prohibition is agreed to be appropriate in geographic
scope due to the internet-based nature of the Company’s business.

 

 13 

 

 

For purposes of this Section 7, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern, or
any other similar capacity to an entity engaged in the same or substantially
similar business as the Company as of the Termination Date, including those
engaged in the business of manufacturing, marketing, distributing and selling
electric vehicles and related electric vehicle products or services, or other
primary business activities of Company so long as Executive is materially
involved in such other primary business activities, without the prior written
approval of the Company.

 

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.

 

This Section 7 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Board, unless such notice is prohibited by law.

 

7.3 Non-Solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any current employee of the Company, or
any person who has within the twelve months prior been an employee of the
Company, in any case during a 12-month period, to run consecutively, beginning
on the last day of the Executive’s employment with the Company.

 

7.4 Non-Solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to Company sales or
services.

 

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

 

The Executive agrees and covenants, during a 12-month period, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with the Company’s current, former or
prospective customers for purposes of offering or accepting electric vehicle
goods or services or other goods and services similar to or competitive with
those offered by the Company as its primary business activities.

 

 14 

 

 

8. Non-Disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments, or statements concerning the
Company, its affiliates, or their respective businesses, or any of its
employees, officers, and existing and prospective customers, suppliers,
investors and other associated third parties.

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Board, unless such notice is prohibited by law.

 

9. Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

 

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section 6, Section 7,
and Section 8 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; and that he will not be subject to undue hardship
by reason of his full compliance with the terms and conditions of Section 6,
Section 7, and Section 8 of this Agreement or the Company’s enforcement thereof.

 

10. Remedies. In the event of a breach or threatened breach by the Executive of
Section 6, Section 7, or Section 8 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

 

11. Waiver of Jury Trial. ALL PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND THAT
THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE THAT
ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL INVOLVE
COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.

 

 15 

 

 

THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.

 

12. Proprietary Rights.

 

12.1 Work Product. The Executive acknowledges and agrees that all right, title,
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials, and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by the Executive individually or jointly with
others during the period of his employment by the Company and relate in any way
to the electric vehicle business or other primary business activities of the
Company, or contemplated business, products, activities, research, or
development of the Company or result from any work performed by the Executive
for the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same), all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, “Work Product”),
as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names, and domain names, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), and rights in data and databases, (d) trade
secrets, know-how, and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all registrations and applications for, and renewals and
extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company. For the sake of clarity, Work Product and Intellectual Property Rights
do not include work product created, prepared, produced, authored, edited,
amended, conceived or reduced to practice, either prior to, during or after the
Term, relating to Executive’s Pre-Existing Activities.

 

 16 

 

 

For purposes of this Agreement, “Work Product” includes Company information,
including plans, publications, research, strategies, techniques, agreements,
documents, contracts, terms of agreements, negotiations, know-how, computer
programs, computer applications, software design, web design, work in process,
databases, manuals, results, developments, reports, graphics, drawings,
sketches, market studies, formulae, notes, communications, algorithms, product
or service plans, product or service designs, styles, models, audiovisual
programs, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications, customer information, client information, customer lists, client
lists, supplier lists, marketing information, advertising information, and sales
information.

 

12.2 Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title, and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim, and recover for all past, present, and future infringement,
misappropriation, or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.

 

12.3 Further Assurances; Power of Attorney. During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Executive’s behalf in his name and to do all
other lawfully permitted acts to transfer the Work Product to the Company and
further the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Executive
does not promptly cooperate with the Company’s request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be affected by the
Executive’s subsequent incapacity.

 

12.4 No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
him by the Company.

 

 17 

 

 

13. Security.

 

13.1 Security and Access. The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
(“Facilities and Information Technology Resources”); (b) not to access or use
any Facilities and Information Technology Resources except as authorized by the
Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive’s
employment by the Company, whether termination is voluntary or involuntary. The
Executive agrees to notify the Company promptly in the event he learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction, or reverse engineering of, or tampering
with any Facilities and Information Technology Resources or other Company
property or materials by others.

 

13.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including without limitation keys, key cards,
access cards, identification cards, security devices, employer credit cards,
network access devices, computers, cell phones, smartphones, PDAs, pagers,
equipment, manuals, reports, files, books, compilations, Work Product, e-mail
messages, recordings, tapes, disks, thumb drives or other removable information
storage devices, hard drives and data and all documents and materials belonging
to the Company or the Parent and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or Work
Product, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations,
and media in the Executive’s possession or control.

 

14. Publicity. The Executive acknowledges that he will be the primary public
representative of the Company, and that publicity and public-facing activities
will be a primary job responsibility of Executive. Accordingly, while Company
will use its good faith efforts to consult with Executive and obtain Executive’s
input before any such uses or displays, Executive hereby consents, to any and
all uses and displays, by the Company and its agents, representatives and
licensees, that are in the Company’s reasonable discretion (i) helpful or useful
in connection with the promotion of Company’s business and (ii) do not portray
the Executive in an unflattering or negative light, of the Executive’s name,
voice, likeness, image, appearance, and biographical information in, on or in
connection with any pictures, photographs, audio and video recordings, digital
images, websites, television programs and advertising, other advertising and
publicity, sales and marketing brochures, books, magazines, other publications,
CDs, DVDs, tapes, and all other printed and electronic forms and media
throughout the world, at any time during or after the period of his employment
by the Company, for all legitimate commercial and business purposes of the
Company (“Permitted Uses”) without further consent from or royalty, payment, or
other compensation to the Executive. The Executive hereby forever waives and
releases the Company and its directors, officers, employees, and agents from any
and all claims, actions, damages, losses, costs, expenses, and liability of any
kind, arising under any legal or equitable theory whatsoever at any time during
or after the period of his employment by the Company, arising directly or
indirectly from the Company’s and its agents’, representatives’, and licensees’
exercise of their rights in connection with any Permitted Uses.

 

 18 

 

 

15. Governing Law; Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of Texas, without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the State of Texas, County of Travis. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

16. Entire Agreement. This Agreement (together with the documents referenced
herein, including without limitation, the bonus plan, LTIP, equity award
agreements) contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

17. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by a majority of the Board. No waiver by either of
the parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the parties in exercising any right, power, or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.

 

18. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

 

 19 

 

 

19. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

20. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

21. Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

 

22. Section 409A.

 

22.1 General Compliance. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

22.2 Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is determined
to be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
the Executive’s death (the “Specified Employee Payment Date”). The aggregate of
any payments that would otherwise have been paid before the Specified Employee
Payment Date and interest on such amounts calculated based on the applicable
federal rate published by the Internal Revenue Service for the month in which
the Executive’s separation from service occurs shall be paid to the Executive in
a lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 



 20 

 

 

22.3 Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

 

(a) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(b) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(c) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

22.4 Tax Gross-ups. Any tax gross-up payments provided under this Agreement
shall be paid to the Executive on or before December 31 of the calendar year
immediately following the calendar year in which the Executive remits the
related taxes.

 

23. Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement for a period
of 1 year following his termination of employment. In addition, during such
1-year post-termination period, the Executive will also deliver a copy of such
notice to the Company before the Executive commences employment with any
subsequent employer. In addition, the Executive expressly authorizes the Company
to provide a copy of the restrictive covenants sections of this Agreement to
third parties, including but not limited to, the Executive’s subsequent,
anticipated, or possible future employer, during the 1-year period following his
termination.

 

24. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

25. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

 

  If to the Company:       Austin EV, Inc.   Attention: Rod Keller, CEO   3267
Bee Caves Rd., Ste. 107-322   Austin, Texas 78746

 

And a required copy to the Company’s then-current registered agent as shown in
the records of the Texas Secretary of State.

 

 21 

 

 

  If to the Executive:       Curt Smith    ______________________  
 ______________________    ______________________

 

26. Representations of the Executive. The Executive represents and warrants to
the Company that:

 

The Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement, or understanding to which
he is a party or is otherwise bound.

 

The Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer.

 

27. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

 

28. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

29. Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[EXECUTION PAGE FOLLOWS]

 

 22 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

  COMPANY:       Austin EV, Inc.         By: /s/ Rod Keller   Name: Rod Keller  
Title: CEO

 

EXECUTIVE:       /s/ Curt Smith   Curt Smith  

 

 23 

 